Olivee, Presiding Judge:
The appeals to reappraisement, listed in schedule A, attached to my decision herein and made a part hereof, have been stipulated and submitted for decision by counsel for the parties hereto.
In harmony with the stipulation, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the values of the merchandise involved herein, the invoiced descriptions of which are marked A on the invoices and initialed by the respective examiners, and that such values are the unit invoiced values, plus packing and cases as invoiced, there being no higher foreign value.
As to all other merchandise the appeals, having been abandoned, are hereby dismissed.
Judgment will be rendered accordingly.